Citation Nr: 0213670	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $21,871.98.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.  
The appellant is the veteran's wife and legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of Committee 
on Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina RO, which denied the appellant's request for 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $21,871.98 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  

In December 2001, a hearing before the undersigned Board 
Member was held in Washington, DC.  A transcript of this 
hearing is of record.


REMAND

The overpayment at issue in this matter was created when the 
RO, in an October 2000 action, retroactively reduced the VA 
pension benefits payable to the appellant, as guardian of the 
veteran.  The reduction was ordered after the RO learned that 
the veteran was married to the appellant and that they both 
were receiving Social Security benefits.  

In a January 2001 notice of disagreement and September 2001 
substantive appeal, the appellant contended that the 
overpayment at issue was created as a result of an 
administrative error on the part of VA.  Sole administrative 
error connotes that the appellant neither had knowledge of 
nor should have been aware of the erroneous award.  Further, 
neither the appellant's actions nor her failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2001).  The appellant asserts that she had 
informed the RO of her 1995 marriage to the veteran in a 
timely manner.  In addition, she contends that she informed 
the RO of the Social Security awards in a timely manner.  

The Board notes that the RO has not yet addressed the issue 
of administrative error, nor did the June 2001 statement of 
the case contain the law and regulation concerning 
administrative error.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  See also 
VAOPGCPREC 6-98 (April 24, 1998).  Although this holding 
pertained to an overpayment under the loan guaranty program, 
the Board finds this sufficiently persuasive to warrant 
further adjudicative action.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be contacted and 
asked to identify the individual(s) she 
alleges the she informed about her 
marriage to the veteran and their receipt 
of Social Security benefits.  Specific 
information should be provided as to the 
dates of these conversations and the 
locations where they took place. 

2.  In the event a VA employee is 
identified, the employee or employees 
should be asked to provide a statement as 
to their recollection of any conversation 
with the appellant concerning the 
veteran's pension award.

3.  The RO should then undertake an audit 
of the veteran's improved pension account 
in order to provide the basis for the 
calculation of the overpayment in this 
case.  The amounts of income and the 
period in which the overpayment is based 
should be set forth.  The audit report 
must be associated with the claims file, 
and a copy must be sent to the appellant.

4.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the appellant was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. § 
3.500(b)(2).  The appellant and her 
representative should be given the 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board for completion of appellate review. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



